Citation Nr: 1738077	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia of the left knee, evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to October 18, 2010, for the assignment of a 10 percent evaluation for service-connected chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which increased the rating for the Veteran's chondromalacia of the left knee to 10 percent, effective October 18, 2010.  The Veteran disagreed with the assigned rating and the effective date of that rating.  A statement of the case (SOC) was issued in September 2013.  He perfected his appeal by filing a timely VA Form 9 in November 2013.

The September 2013 SOC also addressed the Veteran's claims of entitlement to service connection for a back condition, arthritis of unspecified joints, and chronic obstructive pulmonary disease (COPD), as well as claims to reopen the issues of entitlement to service connection for bilateral pes planus and a right knee disability.  As indicated above, the Veteran filed a VA Form 9 in November 2013; however, the VA Form 9 specifically limited the appeal to the issues of entitlement to an increased rating for the left knee disability and entitlement to an earlier effective date for the assigned 10 percent rating.  An appeal as to the other issues addressed in the September 2013 SOC has therefore not been perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issues are not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


FINDINGS OF FACT

1.  The left knee patellofemoral syndrome is manifested by flexion limited to no less than 75 degrees and extension to zero degrees, with no evidence of subluxation or lateral instability.
2.  The Veteran's claim of entitlement to an increased disability rating for his service-connected chondromalacia of the left knee was received by VA on October 18, 2010.

3.  Based on the medical and other evidence of record, it was not factually ascertainable that an increase in the left knee disability occurred within one year prior to the date of the increased rating claim, October 18, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010, 5260, 5261, 5262, 5257 (2016).

2.  An effective date earlier than October 18, 2010, cannot be established for the 10 percent disability rating for service-connected chondromalacia of the left knee.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was afforded VA examinations in December 2010 and March 2012 with respect to his service-connected left knee disability.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the December 2010 and March 2012 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The record does not show, nor has the Veteran contended, that the service-connected disability adjudicated herein has increased in severity since he was last examined for VA compensation purposes.  See the written argument of the Veteran's attorney dated August 2017.  Thus, the Board finds that VA does not have a duty to assist that was unmet.


II. Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Service connection for chondromalacia of the left knee was granted in July 1982, at which time a noncompensable evaluation was assigned.  The Veteran did not file a notice of disagreement (NOD), and the claim became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  In October 2010, he filed an increased rating claim.  In a December 2011 rating decision, the rating for chondromalacia of the left knee was increased to 10 percent, effective from the date of claim, October 18, 2010.  The Veteran disagreed with the assigned rating and this appeal followed.

The Veteran's chondromalacia of the left knee is currently rated as 10 percent disabling under DC 5260-5024.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, DC 5260, represent the diagnostic used to rate limitation of flexion of the leg.  The second four digits after the hyphen, DC 5024, represent the diagnostic code for rating tenosynovitis.  The regulations direct that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.

DC 5260, which provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  A 30 percent disability rating is the highest available under DC 5260.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  A 50 percent disability rating is the highest available under DC 5261.  38 C.F.R. § 4.71a, DC 5261.

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides the rating criteria for impairment of the knee manifested by recurrent subluxation and lateral instability.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings may be assigned for a knee disability under DCs 5257 and 5003 (degenerative arthritis) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Additionally, VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

In this matter, the Veteran filed a claim of entitlement to an increased rating for his service-connected chondromalacia of the left knee in October 2010.  During the one year "look back period" prior to the filing of the claim, VA treatment records dated in January 2010 noted the Veteran's report of chronic left knee pain.  VA treatment records dated in October 2010 indicated that the Veteran's knee pain is aggravated with standing in excess of one hour.  He is unable to tolerate long periods of sitting without leaning his trunk back or flexing his knee.  It was indicated that his range of motion of the left knee was within functional limits (WFL).

The Veteran was afforded a VA examination in December 2010 at which time the examiner confirmed a continuing diagnosis of chondromalacia of his left knee.  The examiner noted the Veteran's report that his left knee disability has become progressively worse.  The Veteran endorsed giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  He reported experiencing episodes of subluxation or dislocation less than once a year.  He reported locking of the left knee one or two times per year.  He denied effusion, but endorsed symptoms of inflammation such as warmth of the left knee.  He denied flare-ups of left knee symptomatology.  The Veteran indicated that he is unable to stand for more than a few minutes and is unable to walk more than a few yards.  He uses orthopedic inserts in his shoes.  The Veteran exhibited an antalgic gait with abnormal weight bearing.  Upon physical examination, there was guarding of movement.  Stability testing revealed no abnormalities.  There was patellar abnormality; specifically, subpatellar tenderness.  There was no meniscal abnormality.  Range of motion testing revealed forward flexion to 75 degrees and extension to zero degrees; there was pain throughout the range of motion.  The Veteran reported pain upon repetitive motion testing, but there was no additional loss of motion.  There was no evidence of anklylosis.  The examiner noted that the Veteran was unable to tolerate meniscal testing of either knee due to guarding of the joint and subjective symptoms of pain; as such, full meniscal testing could not be accomplished.  The examiner additionally reported that the Veteran exhibited severe guarding of movement and subjective symptoms of pain which restricted range of motion testing of the knee joint and resulted in restriction to 75 degrees of flexion, as measured.  The examiner opined, "[a]s an objective examiner, I cannot ascertain whether patient's guarding of motion is due to physical pain, a true restriction of movement due to contractures of the quadriceps musculature, or due to a somatoform disorder or factitious disorder."  The examiner explained, "X-rays of the knees show preserved joint space and are not consistent with the patient's symptomatology of severe joint pain nor restricted range of motion which was limited due to severe guarding of movement by the patient."  The examiner continued, "[t]here is radiologic evidence of arthritic changes involving the left patella consistent with diagnosis of chondromalacia patella which could result in some of the patient's symptomatology of pain and restricted movement."  With respect to employability, the Veteran reported that he is unable to continue working as a warehouse technician due to chronic multiple joint pain.  The examiner reported that the impact of the Veteran's left knee pain on his occupational activities is decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain.

The Veteran was afforded another VA examination, as to his left knee disability, in March 2012.  He reported that his left knee disability had worsened since his December 2010 VA examination.  The Veteran stated that his left knee is giving way more frequently and he has limited tolerance to weight-bearing with walking limited to less than a quarter of a mile.  However, he denied flare-ups of left knee symptomatology.  Range of motion testing revealed flexion to 95 degrees with pain at 90 degrees, and extension to zero degrees with pain.  Repetitive motion testing showed flexion to 100 degrees and extension to zero degrees.  The examiner reported that the functional impact of the Veteran's left knee disability is less movement than normal and pain on movement.  There was pain to palpation.  His muscle strength was intact.  Instability testing was normal.  There is no evidence of recurrent subluxation or dislocation of the left knee.

VA treatment records dated in January 2013 and July 2013 noted the Veteran's report of painful bilateral knees.  Physical examination of the lower extremities revealed no edema, erythema, or ecchymosis.  Range of motion was "good without pain or difficulty."  It was noted that knee braces were being ordered.  VA treatment records dated in September 2013 documented the Veteran's continuing complaints of bilateral knee pain.  He rated the severity of the pain as 8/10.

Based on the evidence of record, as detailed in pertinent part above, the Board finds that an increased disability rating due to chondromalacia of the left knee is not warranted.

As a preliminary matter, the Board finds that a separate disability rating due to limitation of motion for the left knee is not warranted.  The December 2010 and March 2012 VA examinations referenced above demonstrated, at worst, 75 degrees of flexion.  Such findings warrant a noncompensable disability rating under DC 5260.  Moreover, the left knee exhibited zero degrees of extension, warranting a noncompensable disability rating under DC 5261.  While there was pain with motion, range of motion did not significantly diminish on any examination with repetition.  Additionally, there is no documented or reported limited range of motion to meet the criteria for compensation during a period of flare-up.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  The Veteran does not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in the left knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98.

Moreover, as there is no objective evidence of subluxation or lateral instability of the left knee, a separate rating under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered the fact that the Veteran endorsed giving way and instability, but objective testing by the examiner revealed that no instability was present.  The Board assigns the objective medical evidence more probative weight as to the presence of subluxation and lateral instability than to the Veteran's lay description of his symptoms, particularly as the Veteran's reported symptoms were considered by the examiner, who nonetheless concluded that no instability was present.  

Additionally, a 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, there is no indication that the Veteran had ankylosis of the left knee; therefore, a higher disability rating under DC 5256 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that DC 5258 provides the rating criteria for dislocation of semilunar cartilage and DC 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under DC 5258 because, although the Veteran reported inflammation of the left knee, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint and the Veteran's knee pain has been considered in assigning the current 10 percent rating.

Under DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted because the medical evidence of record does not show that the Veteran has experienced symptomatic removal of the semilunar cartilage.

The Board also finds that DC 5263 (genu recurvatum) is not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, DC 5263.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for chondromalacia of the left knee, as there is no competent, probative evidence to show that his symptoms meet the criteria for the next higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disability, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 10 percent assigned herein would be warranted.  Hart, supra.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


III. Earlier effective date claim

The Veteran maintains that he is entitled to an effective date prior to October 18, 2010 for the assignment of a 10 percent disability rating for his service-connected chondromalacia of the left knee.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Here, a review of the record shows that the Veteran was awarded service connection for chondromalacia of the left knee in a July 1982 rating decision and a noncompensable (zero percent) evaluation was assigned, effective from January 7, 1981 (the date of claim).  The decision was not appealed, and is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In October 2010, the Veteran filed a claim of entitlement to an increased rating for his service-connected left knee disability.  Following a December 2010 VA examination, the assigned disability rating was increased to10 percent, effective October 18, 2010, the date of the increased rating claim.  Thereafter, the Veteran disagreed with the assignment of October 18, 2010, as the effective date of his 10 percent disability evaluation.

In this matter, the Veteran contends that he is entitled to an effective date of October 18, 2009, one year prior to his increased rating claim.  See, e.g., the VA Form 9 dated November 2013.  To this end, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2016); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

Critically, in this case, the evidence of record does not demonstrate that the increase in left knee symptoms can be dated to any on point in the year prior to the date of claim.  Rather, the evidence shows that the increase in the disability likely preceded the claim by more than a year, and there is no definable date in the year prior that is indicative of increased symptoms.  In other words, it cannot be ascertained from the record that the increase in the Veteran's left knee symptoms occurred in the year prior to the date of receipt of his claim.  In fact, in the November 2013 VA Form 9, the Veteran's attorney specifically argued that the Veteran's increased left knee symptomatology predated the one year period prior his October 2010 date of claim.

Accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's service-connected chondromalacia of the left knee from October 18, 2010, the date of receipt of his increased rating claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 3.400(o)(2); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the left knee is denied.

Entitlement to an earlier effective date of the assignment of a 10 percent rating for service-connected chondromalacia of the left knee is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


